                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     USA,                                                Case No. 16-cr-00218-SI-1
                                  10                    Plaintiff,                           SCHEDULING ORDER FOR 2255 AND
                                                                                             3582 MOTIONS
                                  11              v.

                                  12     CENTENO-GAMEZ,
Northern District of California
 United States District Court




                                  13                    Defendant.

                                  14

                                  15

                                  16          On January 6, 2020 and January 21, 2020 Mr. Centeno Gamez filed a motion to reduce

                                  17   sentence pursuant to 18 U.S.C. §3582 and a motion to vacate his sentence pursuant to 28 U.S.C.

                                  18   §2255, respectively.

                                  19

                                  20          IT IS HEREBY ORDERED THAT:

                                  21          1.The clerk shall mail a copy of this order to all parties.

                                  22

                                  23          2.Within twenty-one (21) days of the date of this order, the United States shall notify the

                                  24   Court whether the motion shall be opposed.

                                  25

                                  26          3.If the United States wishes to oppose the motions, it shall, within twenty-one (21) days of

                                  27   the date of this order, submit an agreed upon briefing schedule, or, if it is unable to obtain an agreed

                                  28   upon briefing schedule, it shall file an opposition brief with the Court and serve it upon defendant
                                   1   within ninety (90) days from the date of this order.

                                   2

                                   3          4.The defendant shall file a reply twenty-one (21) days after receiving the government’s

                                   4   opposition.

                                   5

                                   6

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: March 3, 2020

                                  10                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
